Citation Nr: 9905167	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety, 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



REMAND

The appellant served on active duty from November 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

A review of the claims folder discloses that the appellant 
requested an increased rating for anxiety in July 1994 and a 
total rating based on unemployability in August 1994.  
Thereafter, in December 1994, a VA psychiatric examination 
was performed.  Since this examination was performed, the 
schedular criteria were revised in the area of psychiatric 
disability.  See 38 C.F.R. § 4.130 (formerly section 4.132) 
(revised, effective November 7, 1996).  Although VARO 
reconsidered the claim for increase under the revised rating 
criteria and notified the appellant of the revised rating 
criteria in a June 1998  supplemental statement of the case, 
a VA psychiatric examination was not performed with notice of 
the revised psychiatric criteria.  So as to prevent any 
prejudice to the appellant, a new VA examination should be 
conducted and the examiner should be provided a copy of the 
revised rating criteria.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

Inasmuch as the issue of entitlement to a total rating based 
on unemployability is deemed to be inextricably intertwined 
with the issue of an increased rating for anxiety, the Board 
defers consideration of the total rating issue at this time.

In view of the above, this case is REMANDED to VARO for the 
following:

1.  The appellant should be scheduled for 
a VA psychiatric examination.  A copy of 
this notice should be included in the 
claims folder.  The claims folder, to 
specifically include a copy of the new 
psychiatric rating criteria, effective 
November 7, 1996, should be made 
available to the examiner for review 
prior to the examination.   All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
should include a definition of the 
numerical code assigned.  The examiner 
must provide a comprehensive report 
containing full rationale for any opinion 
expressed.

2.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issues on appeal.  Consideration should 
be given to the revised criteria that 
became effective in November 1996.  To 
the extent the benefits sought are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding.  Thereafter, the 
appellant and his representative shall be 
afforded a reasonable period of time 
within which to respond.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


